Title: Mercy Otis Warren to Abigail Adams, 2 January 1778
From: Warren, Mercy Otis
To: Adams, Abigail


     
      My Dear Friend
      Plimouth Jan 2d. 1778
     
     Great Advantages are often Attended with Great Inconveniencies, And Great Minds Called to severe tryals. If your Dearest Friend had not Abilities to Render such important services to his Country, he would not be Called to the self Denying task of leaving for a time His Beloved Wife and Little pratling Brood. Therefore while I Weep with my Friend the painful abscence, I Congratulate her that she is so Nearly Connected with a Gentleman Whose Learning, patriotism And prudence qualify Him to Negotiate at Foreign Courts the affairs of America at this Very Critical period.
     I think I know your public spirit and Fortitude to be such that you will Throw no Impediment in his way. Why should you. You are yet young and May set Down together many Years in peace after He has finished the Work to his own Honour, to the satisfaction of his Constituants and to the Approbation of his Conscience. You Cannot my Dear avoid Anticipating the Advantages that will probably Redound from this Honorable Embassy to Your self, to your Children and your Country.
     But while I wish to say somewhat to support your Resolution and spirits Methinks somthing Wispers me within that you will justly say we are very Ready to Give advice when we but Illy practice upon the principles we lay down. True—but we may profit by the advice Though we despise the Weakness of the Adviser. Yet I have not so Ill an opinion of myself as to think were I just in your situation I shoud not strive for the Exertion of a Little Heroism upon such an Occasion.
     I was in hopes we should have had the pleasure of seeing Mr. Adams at Plimouth before he left America. I should be very happy to see you together by my fire side if it was but for one day before he Crosses the Atlantic, but if that Cannot be my best Wishes await him. Assure him that my Fervant prayer is that he May Experience the peculier protection of providence through Every stage of his useful Life.
     But I think before we part I Must desire him to Look into A Letter from Marcia Dated March 1776 (if he has not Destroyed it) which will Remind him of a Certain Bargin which I Expect he will fulfill. His Excuse was once that he should Never be Called to the Different Courts of Europe. But I have seen Events so precipitated, and the Wheels of Revolution so Rapidly Move on, that I have Expected it for several Years. And if I am Notwithstanding His Vast Avocations Gratifyed with one Letter from the Court of France, however high I May Esteem the Indulgence, I shall not be More pleased with the Honour done me by the Embassadour of America, than obliged by this Mark of Friendship from Mr. Adams.
     One thing More I Must beg you to assure him that if it is possible for me or mine to do any thing to Lessen the Inconvenience or pain of absence that His Portia or Her Children May suffer, He May Depend upon the Ready aid of His And Your Very Affectionate Friend,
     
      Marcia Warren
     
    